DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, a power supply device comprising: a plurality of secondary batteries; a current shutdown switch connected to an output side of the secondary batteries, the current shutdown switch being formed of a semiconductor element; a control circuit that controls turn-on and turn-off of the current shutdown switch; a spike absorption circuit connected between a positive output side and a negative output side on a further output side from the secondary batteries and the current shutdown switch, the spike absorption circuit including a series circuit of a protection switch and a diode, the protection switch being formed of a semiconductor element; a small-signal switch that controls turn-on and turn-off of the protection switch; and a delay circuit that maintains the small-signal switch in an ON state over a predetermined setup time after a current shutdown timing has come, the current shutdown timing being a timing when the current shutdown switch is switched to an OFF state, wherein the diode is connected, in a reverse direction, between the positive output side and the negative output side of the secondary batteries, and the delay circuit maintains the small-signal switch in the ON state over the setup time after the current shutdown timing of the current shutdown switch, the small-signal switch in the ON state causes the protection switch to be switched to an ON state, and the spike absorption circuit damps a kickback voltage.  The art of record does not teach, disclose, or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art at the time of this invention to modify the art of record to meet said limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859